Citation Nr: 1537453	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-12 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2001, from March 2003 to May 2003, and from October 2005 to February 2007, including service in Egypt from January 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Although the Veteran initially characterized his psychiatric claim as one for service connection for PTSD and appealed that issue, medical evidence of record also reflects other diagnosed psychiatric disorders.  Accordingly, the Board has characterized the claim for a psychiatric disorder as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2015 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During a December 2009 VA psychology consultation, the Veteran indicated that he had a pending appeal before the Social Security Administration (SSA) for Supplemental Security Disability Income (SSDI).  Those records have not been obtained, but may be pertinent to the claims for service connection for a low back disorder and an acquired psychiatric disorder.  These records, as well as updated VA treatment records, should be secured on remand.

After the outstanding records are obtained and associated with the claims file, the Veteran should be afforded an additional VA spine examination to obtain a medical opinion regarding the etiology of his current low back disability.  While he was previously afforded VA and fee-basis spine examinations, an opinion was not provided as to whether his current low back disability is related to active duty military service.  The following summary is provided for the benefit of the VA spine examiner on remand.

In his January 2009 claim, the Veteran asserted that he had injured his back in Egypt on December 30, 2006 when he fell down a ladder on tower duty and did not know how bad the injury was until he "was on a 12-mile ruck march the following day."  He indicated that he was seen on sick call for his back injury.  In a lay statement received in November 2009, R. P. recounted that the Veteran was climbing back down the steps of a security tower when he "slipped off one of the steps" and "tumbled down several steps before managing to stop himself and then we had to help him the rest of the way to the ground."  In subsequent statements, the Veteran stated that he fell approximately 42 feet from a tower ladder and that it had a "cage around it so I was sort of like a pin ball.  I got hung up near the bottom and had to cut my gear away and fall the rest of the way down."  See Email from Veteran (Sept. 7, 2011).  He asserts that his back injury was so severe that he is no longer able to work.  (His claim for a total disability rating based on individual unemployability (TDIU) due to his back was last denied in an October 2012 rating decision).
  
While his service treatment records contain no report of a 42-foot fall from a ladder or any back injury from such a fall, they do document his sick call visit on December 30, 2006 for left shoulder pain and arm numbness following a march while wearing a 35- to 40-pound rucksack.  He reported that the same symptoms occurred a few days earlier and only occur with weight on his left shoulder.  He disclosed that he broke his collarbone 12 years earlier.  On physical examination, there were no signs of dislocation or broken bone present, no bluish discoloration to skin, and no bruising or deformity.  The treatment record does not document any report of a 42-foot fall from a tower, a traumatic injury, or any back problems.  During a follow-up visit on January 2, 2007 for left shoulder pain, the Veteran stated that it only hurt when he was stressed.  He denied any numbness since he was last seen and denied any pain currently.  He reiterated that his left hand/arm goes numb during RM with a 40-pound ruck.  "Otherwise he denie[d] any recent left arm weakness, [history] of disloc[ation]."  He reported a history of clavicle fracture as a teenager.

In a January 29, 2007 post-deployment health assessment, the Veteran endorsed experiencing back pain during his deployment, but not presently.  Following separation from active duty in February 2007, the Veteran had National Guard service.  In a February 2008 Annual Medical Certificate, he identified "back & shoulders" as current medical problems.  A reviewing physician found him fully fit for duty.  A Physical Profile record placed the Veteran on temporary profile limited to three months duration with an expiration date of May 18, 2008 for an injury involving a back problem and hearing loss.  He was instructed not to lift, lower, or carry for more than one hour.  The nature of the back injury was not identified.  Evaluation and treatment were recommended for a "back problem."  In March 2008 he presented to VA urgent care with complaints of upper lumbar back pain intermittently for a year and a half.

Regarding the psychiatric claim, the Veteran asserts that he has PTSD as a result of the reported, but undocumented, 42-foot fall from a ladder in Egypt.  On VA examination in April 2011, the psychiatrist detailed that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Rather, the diagnosis was somatoform disorder and depressive disorder.  Unfortunately, the examiner did not offer an opinion as to whether these disorders were incurred in or otherwise related to military service.  Therefore, a VA mental disorders examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the following records: 

a) The Veteran's SSDI records from the from the Social Security Administration, including all associated medical records;
b) all treatment records from the Kerrville and San Antonio VA Medical Centers (VAMCs) (the South Texas VA Healthcare System) since the Veteran established care to the present; and
c) ongoing treatment records from the Shreveport VAMC dated from February 2015 to the present.

2.  After the outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded an orthopedic VA examination to determine the nature and etiology of the claimed low back disorder.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disability began in service or is otherwise due to any incident in service, to include the back pain reportedly experienced during the deployment to Egypt.  

A medical analysis and rationale are to be included with all opinions expressed.

3.  After the outstanding medical records are obtained and associated with the claims file, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist to obtain a medical opinion as to whether any current psychiatric disorder was incurred in or otherwise related to military service.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should identify each psychiatric disorder found on examination.  For each psychiatric disorder, to include any somatoform disorder or depressive disorder, the examiner should opine whether it is at least as likely as not (a 50 percent or greater degree of probability) that the disorder had its onset during military service or is otherwise related to military service.  

The examination report should include a complete rationale for all opinions expressed.

4.  After completion of the above, and any additional development deemed necessary, re-adjudicate the issues of entitlement to service connection for a low back disorder and acquired psychiatric disorder.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


